DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US 20150212681) in view of Boenapalli (US 20190340421).
As per claim 1, Shinozaki discloses a display system for use with a user (Abstract), the display system comprising:
a display device (Fig. 1A, #100) mounted on a head of the user (#10; [0141]);
a terminal (#200; [0154]) including:
a geomagnetic sensor (#400) configured to detect a magnetic direction of the terminal (#200; [0151]; [0158]),

a processor (#130) operatively coupled to the display device (#100; [0153]; [0155]; [0159]), the processor being programmed to:
determine, via the geomagnetic sensor (#400; [0151]), whether the magnetic direction of the terminal (#200) over a predetermined period of time is present ([0140]; [0158]; [0240]; [0248]), and
in response to the detected magnetic direction of the terminal (#200) over the predetermined period of time being present, authenticate the user to start the position input operation on the terminal (#200; [0240]-[0248]; [0269]-[0270]).
However, Shinozaki does not teach an illuminance sensor configured to detect an illuminance; and
wherein the processor executes personal authentication of the user based on whether the illuminance detected by the illuminance sensor reaches a threshold illuminance or greater until when the user starts the position input operation.
Boenapalli teaches an illuminance sensor (Fig. 1, #105) configured to detect an illuminance ([0021]; [0024]); and
wherein the processor (#110) executes personal authentication of the user based on whether the illuminance detected by the illuminance sensor (#105) reaches a threshold illuminance or greater until when the user starts the position input operation ([0030]-[0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the authentication 
As per claim 2, Shinozaki in view of Boenapalli discloses the display system according to claim 1, wherein the processor is programmed to:
regulate an input by the user to the display system when the personal authentication of the user by the processor fails (Boenapalli: [0047]-[0048]).
As per claim 3, Shinozaki in view of Boenapalli discloses the display system according to claim 2, wherein the processor (Shinozaki: #130) is further programmed to:
accept an input of an authentication code when personal authentication of the user fails (Shinozaki: [0294]-[0296]); and
execute personal authentication of the user based on the authentication code, and when the personal authentication of the user is successful, the processor releases regulation of the input by the user to the display system (Shinozaki: [0290]-[0296]).
As per claim 4, Shinozaki in view of Boenapalli discloses the display system according to claim 1, further comprising:
a memory storing a profile data set of motions of the user as detected by the geomagnetic sensor (Shinozaki: Figs. 6A-E; [0192]-[0198]; [0247]-[0252]), and
the processor executes personal authentication of the user based on the profile data set (Shinozaki: [0192]-[0198]; [0247]-[0252]).
As per claim 7, Shinozaki in view of Boenapalli discloses the display system according to claim 1, wherein the geomagnetic sensor (Shinozaki: #400) detects a 
As per claim 11, Shinozaki discloses a non-transitory computer-readable storage medium storing a control program for a processor (Fig. 3, #130; [0148]; [0284]) operatively coupled to a display device (#100) mounted on a head of a user (#10; [0141]; [0157]; [0162]), the control program causing the processor to perform steps comprising:
receiving, from a geomagnetic sensor (#400) in a terminal (#200), a detection result of detecting a magnetic direction of the terminal (#200; [0151]; [0154]; [0158]);
determining whether the magnetic direction of the terminal (#200) over a predetermined period of time is present based on the detection result of the geomagnetic sensor (#400; [0140]; [0151]; [0158]; [0240]; [0248]);
authenticating the user to start a position input operation on the terminal (#200) in response to the detected magnetic direction of the terminal (#200) over the predetermined period of time being present ([0240]-[0248]; [0269]-[0270]).
However, Shinozaki does not teach detecting an illuminance by way of an illuminance sensor;
executing personal authentication of the user based on whether the illuminance detected by the illuminance sensor reaches a threshold illuminance or greater until when the user starts the position input operation.
Boenapalli teaches detecting an illuminance by way of an illuminance sensor (Fig. 1, #105; [0021]; [0024]);

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the authentication technique disclosed by Boenapalli to the display device disclosed by Shinozaki so as to provide a method for performing face recognition in low light conditions (Boenapalli: [0008]).
As per claim 12, Shinozaki discloses a control method for a processor operatively coupled to a display device (Fig. 1A, #100) mounted on a head of a user (#10; [0002]; [0141]), the control method comprising:
receiving, from a geomagnetic sensor (#400) in a terminal (#200), a detection result of detecting a magnetic direction of the terminal (#200; [0151]; [0154]; [0158]);
determining whether the magnetic direction of the terminal (#200) over a predetermined period of time is present based on the detection result of the geomagnetic sensor (#400; [0140]; [0151]; [0158]; [0240]; [0248]);
authenticating the user to start a position input operation on the terminal (#200) in response to the detected magnetic direction of the terminal (#200) over the predetermined period of time being present ([0240]-[0248]; [0269]-[0270]).
However, Shinozaki does not teach detecting an illuminance by way of an illuminance sensor;

Boenapalli teaches detecting an illuminance by way of an illuminance sensor (Fig. 1, #105; [0021]; [0024]);
executing personal authentication of the user based on whether the illuminance detected by the illuminance sensor (#105) reaches a threshold illuminance or greater until when the user starts the position input operation ([0030]-[0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the authentication technique disclosed by Boenapalli to the display device disclosed by Shinozaki so as to provide a method for performing face recognition in low light conditions (Boenapalli: [0008]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Boenapalli in view of Bostick (US 20190340817).
As per claim 5, Shinozaki in view of Boenapalli discloses the display system according to claim 1, wherein the processor is further programmed to:
output identification information corresponding to a detection result of the geomagnetic sensor until the user starts the position input operation (Shinozaki: [0247]-[0252]; [0290]-[0296]); and
execute personal authentication of the user based on the output identification information (Shinozaki: [0191]-[0192]; [0290]-[0296]).

Bostick teaches learn identification information of each of a plurality of users including the user, based on a profile data set of motions of each of the plurality of users ([0019]; [0032]; [0041]-[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the machine-learning disclosed by Bostick with respect to the processor and geomagnetic sensor of Shinozaki in view of Boenapalli so as to provide self-learning software code for executing future user information presentation processes (Bostick: [0005]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Boenapalli in view of Kobayashi (US 20150168729).
As per claim 8, Shinozaki in view of Boenapalli discloses the display system according to claim 1, wherein the processor (Shinozaki: #130) executes personal authentication of the user based on the detection result of the geomagnetic sensor (Shinozaki: #400; [0198]; [0247]-[0249]).
However, the prior art of Shinozaki and Boenapalli do not explicitly teach the display device includes a second sensor configured to detect a motion of the user with respect to the processor, and the first execution unit executes personal authentication of the user based on a detection result of the second sensor.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second sensor disclosed by Kobayashi so that the processor of Shinozaki in view of Boenapalli executes personal authentication of the user based on the motion of the head of the user provided by the second sensor.
As per claim 9, Shinozaki in view of Boenapalli in view of Kobayashi discloses the display system according to claim 8, wherein the second sensor (Kobayashi: #66) includes at least one of an acceleration sensor, a gyro sensor, and a geomagnetic sensor (Kobayashi: [0053]), and
the second sensor (Kobayashi: #66) is configured to detect a motion of the head of the user (Kobayashi: [0053]; [0064]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Boenapalli in view of Kobayashi in view of Fei (US 20180285636).
As per claim 10, Shinozaki in view of Boenapalli in view of Kobayashi discloses the display system according to claim 8.
However, the prior art of Shinozaki, Boenapalli and Kobayashi do not teach the second sensor includes an imaging sensor configured to image an external scene, and
the processor detects a position of a finger of the user grasping the processor, based on an image generated by the imaging sensor.
Fei teaches the second sensor includes an imaging sensor (Fig. 1A, #102) configured to image an external scene ([0025]), and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the imaging sensor disclosed by Fei to the display system of Shinozaki in view of Boenapalli and Kobayashi so the head mounted display may be configured to render a virtual hand resembling the physical hand in a virtual environment for viewing by the user based at least on the images (Fei: [0004]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11-12 have been considered but are moot because the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nelson Lam/Examiner, Art Unit 2622 


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622